DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 04/25/2022. Claims 1-2, 4-11, 13-17, and 19-20 are presented for examination.

Reason for Allowance
2.    Claims 1-2, 4-11, 13-17, and 19-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Adachi (US 20120288197 discloses a picture quality controlling device that controls a picture quality for an image signal which is input including: a histogram generation unit generating a histogram for at least one of brightness, chromaticity, color, and frequency information pieces from an image contained in the image signal; a threshold value comparing unit comparing the histogram with a threshold value previously set for the histogram in order to determine whether control of the picture quality for the image signal is necessary; and a picture quality controlling unit extracting a histogram pattern corresponding to the histogram from a reference table including plural predetermined histogram patterns, and controlling the picture quality based on a controlled parameter corresponding to the extracted histogram pattern if the control is determined to be necessary based on a result obtained by the threshold value comparing unit. See paragraphs 51-57 and 85-92. 
Akira et al. (JP6079986 B2) discloses a method for generating a brightness characteristic of video, by performing dynamic tone mappings for a series of images when displayed at different luminance levels (See figs. 3-4 and corresponding descriptions) and generate a luminance distribution histogram of pixels in the frame image (see fig. 8 and corresponding descriptions). The tone map is performed using a predetermined conversion curve (see fig. 10 and corresponding descriptions).     The tone map generation device 122 specifically, as shown in “3” of FIG. 13, outputs the output luminance (that is, display luminance) as the input luminance (that is, the scene luminance) in the low luminance region of (i) knee-point or less. A conversion curve having a PQ curve that outputs with the same luminance as that of (ii) and a curve that performs luminance compression in which 99Y is adjusted to DPB in a high luminance region  larger than (ii) knee-point is generated. (3) Luminance compression rate<threshold value TH_A In this case, since the luminance compression ratio becomes large, the tone map generation device 122 generates a conversion curve that maintains the balance of the entire image by performing luminance compression on the entire range. That is, in this case, the tone map generation device 122 determines to perform luminance compression on the entire range. The tone map generation device 122 specifically generates a different conversion curve depending on whether or not DY100 exceeds the threshold value TH. See section 3 and figs. 13-17. Specifically, the tone map generating device 122 determines whether the luminance distribution in the  low luminance region  (dark portion) is large depending on whether or not the maxRGB Percentile[1] of the dynamic metadata is higher than a predetermined luminance. Determine if it is small. When the tone map generation device 122 determines that the brightness distribution in the dark part is small, the brightness dynamic range is compressed by tone mapping the dark part side as shown in (b) of FIG. 18. A conversion curve may be generated that extends the dynamic range. For example, if maxRGB Percentile[1] is 200 nit, the area occupied by pixels having a luminance of 200 nit or less is 1% or less of the area of the entire screen. Therefore, even if the luminance information of 200 nits or less is compressed, the effect as a whole is low. Further, at that time, by setting the inclination of the region of 200 nit or more to 1, it is possible to output the video signal in which the gradation of the input signal of 200 nit or more is maintained. See section 1-10-4.                                                                                                                                                                        
In contrast, Applicant's claimed invention provides a technique for applying a tone mapping function for minimizing decrease in contrast ratio while improving brightness felt in a dark image.  The tone mapping function also has the advantage of minimizing an image darkness level while improving expression power in a bright region, and the advantage of improving a contrast ratio through tone mapping even with respect to an SDR image.
Accordingly, neither Adachi or Akira, nor the combination thereof appears to teach  the generation of a second tone mapping curve using the generated RGB distribution histogram, the generated detail region histogram, and the generated high-luminance region histogram, ……, wherein the RGB distribution histogram is generated based on a luminance value of each pixel in an entire region of the generated first image data, wherein the detail region histogram is generated based on luminance values of pixels each having a detail degree greater than or equal to a predetermined detail reference value in the generated first image data, and wherein the high-luminance region histogram is generated based on luminance values of pixels greater than or equal to a predetermined luminance reference value in the generated first image data.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-2, 4-11, 13-17, and 19-20 of the present application. 

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
05/11/2022